DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 3 March 2022.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 8-12 of the remarks filed 3 March 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but are moot because the arguments apply to a reference not used to reject the limitation at issue (Arrance), and do not specifically challenge the prior art (Sieffert) used in the rejection of the limitations at issue.

Applicant’s arguments, see page 12 of the remarks filed 3 March 2022, with respect to the rejection of claim 1 and 16-17 under 35 U.S.C. 103 have been fully considered but are not persuasive.
i.	On page 12, the applicant argues that, with reference to Sieffert allegedly teaching verifying that updates are correctly installed, “even if an automated action comprises installing an update, testing to see if an update has been successfully installed is not the same as testing a newly created selectable action in a catalog ‘to ensure that implementing the automated action results in a desired outcome.’ For example, determining whether selecting an action will initiate an installation of an update is not the same as determining if an update is installed properly.”
	However, the examiner respectfully disagrees. The applicant’s claimed limitation recites: 
“program instructions to test the new automated action to ensure that implementing the automated action results in a desired outcome” (emphasis added).
A person having ordinary skill in the art would understand that since the automated action implements a “modification” to a deployed VM, the “desired outcome” simply means that that the “modification” has been made to the deployed VM. The test merely verifies whether a desired modification has been made in response to implementing the action. 
This is further evidenced from [0105] of the specification, which reads:
the automated tasks result in a desired outcome. For example, if a desired outcome was the installation of an anti-virus, and the test result indicates that no anti-virus is running, then the automated services module 560 may determine that the automated task did not result in a desired outcome, and the automated task me be discarded or modified” (emphasis added).
In other words, when the test determines that a desired anti-virus program has not been installed in the virtual machine, the automated action does not result in the desired outcome. This could be as simple as looking to see if the anti-virus program exists and runs in the target virtual machine.
Sieffert teaches displaying a list of available updates, or a “catalog of modifications” for a selected virtual machine to a user, who then selects desired updates. This generates update jobs, which install the updates on the selected virtual machine ([0032], and [0085]).
Turning to [0079] of Sieffert, we read:
“Aspects described herein can additionally verify that updates are correctly installed by parsing guest virtual machine configuration information…The locations used to determine guest virtual machine patch level(s) may be checked again in order to verify that an update has been correctly installed into a system. The back-end can then update the job status in the database so it can be reported to the user via the front-end. If an update was not installed correctly, an alert may be generated in the job status and the user may be notified” (emphasis added).
Sieffert therefore discloses verifying, or “testing” whether a desired update, or “modification” has been made in response to implementing an update job, or “automated action.” In other words, the update job is supposed to result in the update being applied to the selected virtual machine; Sieffert performs a verification, or test to ensure that the update was correctly applied in the same way that the instant application tests to ensure that a modification was correctly applied.

In light of the fact that Sieffert’s verification that an update job has correctly installed an update in a virtual machine is equivalent to the claimed limitation at issue of verifying that an automated action has resulted in a desired outcome, the examiner has found the applicants arguments to be not persuasive.
Further, claims 16-17 are not patentable because their base claim is not patentable as demonstrated supra.

Applicant’s arguments, see pages 12-13 of the remarks filed 3 March 2022, with respect to the rejection of claim 20 under 35 U.S.C. 103 have been fully considered but are moot because they do not address the teaching of the new reference (Frank) used to reject the limitations at issue in the current rejection.

Applicant’s arguments, see page 13 of the remarks filed 3 March 2022, with respect to the rejection of claim 2 under 35 U.S.C. 103 have been fully considered but are not persuasive because their base claim is not patentable as demonstrated supra.

Applicant’s arguments, see pages 13-15 of the remarks filed 3 March 2022, with respect to the rejection of claims 3 and 4 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of these claims under 35 U.S.C. 103 have been withdrawn.

Applicant’s arguments, see page 16 of the remarks filed 3 March 2022, with respect to the rejection of claims 5-10, 11, and 14 under 35 U.S.C. 103 have been fully considered but are not persuasive because their base claim is not patentable as demonstrated supra.

Applicant’s arguments, see pages 16-18 of the remarks filed 3 March 2022, with respect to the rejection of claim 15 under 35 U.S.C. 103 have been fully considered but are not persuasive.
i.	On page 17, the applicant argues that “it is improper for the Examiner to rely on the removal of an application in Frank as the claimed ‘particular modification,’ when the Examiner already relied on software updates from a software patch in Nagai as the claimed ‘particular modification.’”
	However, the examiner respectfully disagrees. Nagai’s teaching of software patches represents one example of a “particular modification” made to a virtual machine. Frank goes on to teach, in [0033], that:
“The dedup module 204 updates the base VM image with changes that are common to all the VMs…Common changes may include, for example, a software patch for guest operating systems or applications of the VMs, addition of an application to the VMs, removal of an application from the VMs…” (emphasis added).
	Thus, Frank teaches that common changes, or “modifications” made to VMs can include both patching software applications, such as the patches described in Nagai, or adding/removing applications from virtual machines. Therefore, one having ordinary skill in the art would have understood that 1) Nagai’s software patching represents only one type of “particular modification” to a deployed VM, 2) that software patching is obviously not the only type of modification that can be performed to a VM, and 3) Frank discloses other types of particular modifications in addition to software patching which include removal of a software application. Therefore, in light of Frank’s teaching that software patches are but one example of “common changes” to virtual machines that also includes removal of software applications, the examiner has found that it was proper to map both software patches and removal of software applications as “particular modifications,” and the applicant’s argument is not persuasive.

	However, the examiner respectfully disagrees. As discussed supra, patching software is but one example of a modification to a virtual machine, and, from Frank, a person of ordinary skill in the art would have understood that modifications to virtual machines can include both patching software, or removing applications from virtual machines. Therefore, replacing Nagai’s virtual machine modification with Frank’s virtual machine modification would not “destroy” the purpose of Nagai, as a modification to a virtual machine is still performed. Therefore, the applicant’s argument is not persuasive.
	
Applicant’s arguments, see pages 18-20 of the remarks filed 3 March 2022, with respect to the rejection of claims 12, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of these claims under 35 U.S.C. 103 have been withdrawn.

Applicant’s arguments, see page 18 of the remarks filed 3 March 2022, with respect to the rejection of claim 18 under 35 U.S.C. 103 have been fully considered but are not persuasive because their base claim is not patentable as demonstrated supra.

Allowable Subject Matter
Claims 3-10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the double patenting issue must be resolved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6, 7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 14, 16, 17, 19, and 21 of copending Application No. 16/427,679 (reference application) in view of Nagai et al. Pub. No.: US 2014/0380293 A1 (hereafter “Nagai”), in view of Sieffert et al. Pub. No.: US 2016/0371105 A1 (hereafter “Sieffert”). Although the claims at issue are not identical, they are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection.

Nagai and Sieffert were cited in the previous PTO-892 dated 12 July 2021.

Regarding claim 1 of the instant application, the following table compares this claim with claims 1, and 19 of the reference application. The similarities have been highlighted.
Instant Application
Reference Application
1. (Currently Amended) A system comprising: 

a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; 

program instructions to monitor user actions that result in modifications made to deployed virtual machines (VMs) in a group of deployed VMs having particular characteristics; 

program instructions to determine that a particular modification has been made to more than a threshold number of the deployed VMs in the group of deployed VMs; 


program instructions to determine techniques used to implement the particular modification to the deployed VMs in the group of deployed VMs; 

program instructions to generate a new automated action to modify other deployed VMs having the particular characteristics in response to the determining that the particular modification has been made to more than the threshold number of the deployed VMs in the group of deployed VMs, wherein the new automated action includes the determined techniques used to implement the particular modification; 

program instructions to store the new automated action in a catalog of automated actions, wherein automated actions in the catalog of automated actions, including the new automated action, are each selectable to implement automated tasks by one of the other deployed VMs having the particular characteristics; and 

program instructions to test the new automated action to ensure that implementing the automated action results in a desired outcome, 

wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory.  

1. (Currently Amended) A computer-implemented method comprising: 

monitoring, by a computing device, performance of currently deployed (VMs) and VM modification activity of the currently deployed VMs; 

determining, based on the monitoring of the performance of the currently deployed VMs, one or more optimal configuration options; 


scoring, by the computing device, the one or more optimal configuration options, thereby generating a score indicating a desirability of pre-deploying the respective one or more optimal configuration options;



serving, by the computing device, at least one of the pre-deployed one or more new VMs to a user; and 

dynamically adjusting, by the computing device, a catalog of automated actions available to users of the currently deployed VMs based on the monitoring of the VM modification activity of the currently deployed VMs.

19. (Currently amended) The computer-implemented method of claim 1, further comprising:

determining, by the computing device based on the monitoring of the VM modification activity of the currently deployed VMs, modifications performed on a group of the currently deployed VMs, and

generating, by the computing device, an automated action to automate one of the determined modifications performed on the group of the currently deployed VMs, wherein the dynamically adjusting the catalog of automated actions available to users of the currently deployed VMs comprises adding the automated action to the catalog of automated actions.


While claims 1, and 19 of the reference application teach determining modifications made to groups of currently deployed VMs, the reference application claims do not explicitly disclose:
	a group of deployed VMs having particular characteristics; 
program instructions to determine that a particular modification has been made to more than a threshold number of the deployed VMs in the group of deployed VMs;
program instructions to generate a new automated action to modify other deployed VMs having the particular characteristics in response to the determining that the particular modification has been made to more than the threshold number of the deployed VMs in the group of deployed VMs;

	However, in analogous art, Nagai teaches:
	a group of deployed VMs having particular characteristics; program instructions to determine that a particular modification has been made to more than a threshold number of the deployed VMs in the group of deployed VMs ([0065], Lines 1-4: When more than one of the other virtual servers 2 has been selected (i.e., selected virtual servers 2 are the “same” or in other words, have the same characteristics. See [0060, Lines 9-13 below), the patch extraction unit 123 selects patches (i.e., patches are examples of a particular type of “modifications” performed to virtual machines) applied in common to the other virtual servers 2 among respective patches applied thereto (i.e., determining patches applied in common to more than one deployed virtual machine represents a determination of patches, or “modifications” that have been made to a threshold number (all) of virtual machines));
program instructions to generate a new automated action to modify other deployed VMs having the particular characteristics in response to the determining that the particular modification has been made to more than the threshold number of the deployed VMs in the group of deployed VMs ([0060], Lines 9-13: With reference to the server information management DB14, the patch extraction unit 123 selects other virtual servers 2 that are the same as the deployed virtual server 2 in terms of the identification name of the template, the OS, the use, and a configuration of the MW (i.e., the deployed virtual server has the same characteristics (template, OS, use, and MW configuration) as the other virtual servers). [0065], Lines 1-4: When more than one of the other virtual servers 2 has been selected, the patch extraction unit 123 selects patches applied in common to the other virtual servers 2 among respective patches applied thereto. [0069], Lines 1-3: The patch application unit 124 applies the optimal patches to the deployed virtual server 2 (i.e., application of a patch represents an “automated action” that executes a script to retrieve and apply or “implement” a selected patch to a deployed virtual server having the same characteristics as other deployed virtual servers));;

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Nagai’s teaching of determining patches that have been applied to more than one deployed VM and to create scripts to apply the patch to other deployed VMs that share characteristics, with reference application claim 19’s teaching of monitoring modifications performed on virtual machines, to realize, with a reasonable expectation of success, a system that determines modifications performed, as in claim 19 of the reference application, to a threshold number of VMs and to store scripts used to apply the applications, as in Nagai. A person of ordinary skill would have been motivated to make this combination so that a user that is not familiar with a machine environment can select an optimal patch to apply to a virtual machine from a list of optimal patches (Nagai [0007]).

While Nagai stores patch application scripts in a catalog, the combination of claim 19 of the reference application and Nagai does not explicitly disclose:
wherein automated actions in the catalog of automated actions, including the new automated action, are each selectable to implement automated tasks by one of the other deployed VMs having the particular characteristics; and 
	program instructions to test the new automated action to ensure that implementing the automated action results in a desired outcome.

	However, in analogous art, Sieffert teaches:
wherein automated actions in the catalog of automated actions, including the new automated action, are each selectable to implement automated tasks by one of the other deployed VMs having the particular characteristics ([0085], Lines 11-18: Below General Configuration information 306 is a list (i.e., “catalog”) of available updates 308 (i.e., each available update corresponds to an “automated action” that implements the corresponding update) to the selected virtual machine(s). Here, the virtual machine runs the 64-bit version of the Windows ® 7 operating system and presents a list of 17 updates. The user selects the desired update(s) for including in this job (i.e., each update in the list corresponds to an “automated action” that implements the selected update) and selects a schedule job button 310 to schedule the job to be performed at the specified start date/time); and 
	program instructions to test the new automated action to ensure that implementing the automated action results in a desired outcome ([0079], Lines 1-12: Aspects described herein can additionally verify (i.e., “test”) that updates are correctly installed by parsing guest virtual machine configuration information…The locations used to determine guest virtual machine patch level(s) may be checked again in order to verify that an update has been correctly installed into a system. The back-end can then update the job status in the database so that it can be reported to the user via the front-end. If an update was not installed correctly, an alert may be generated in the job status and the user may be notified (i.e., verification is a “test” of whether implementing an update job, representing an “automated action”, has resulted in the desired outcome of installing the update correctly)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date combine Sieffert’s teaching of storing automated actions to implemented selected updates to 

Regarding claims 5, 6, 7, 9, 10, and 11 of the instant application, they are not patentably distinct over claims 3, 4, 14, 16, 17, 20, and 21 of the reference application, in view of Nagai and Sieffert cited above. They are therefore rejected for non-statutory double patenting. The mappings showing these similarities are omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. Pub. No.: US 2014/0380293 A1 (hereafter “Nagai”, cited above), in view of Sieffert et al. Pub. No.: US 2016/0371105 A1 (hereafter “Sieffert”, cited above).

Regarding claim 1, Nagai teaches the invention substantially as claimed, including:
A system comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device ([0152], Lines 1-9: As illustrated in FIG. 17, this computer 200 (i.e., “computing device”) has a CPU 203…The computer 200 also has a drive device 213 that reads, for example, the i.e., “computer readable storage medium”)…The computer 200 also has a memory 201);
program instructions to monitor user actions that result in modifications made to deployed virtual machines (VMs) in a group of deployed VMs having particular characteristics ([0031], Lines 7-8: Each of the virtual servers 2 is a virtual machine (VM), and is installed on a physical machine. [0088], Lines 2-8: The server information collection unit 121 performs the server information collection process (Step S12) (i.e., monitoring of deployed virtual servers). For example, the server information collection unit 121 instructs all of the virtual servers 2 stored in the server information management DB 114 to collect the server information, and collects the server information from the virtual servers 2. [0053], Lines 1-11: A data structure of the server information management DB 114 will be described with reference to FIG. 5. FIG. 5 is a diagram illustrating an example of the data structure of the server information management DB. As illustrated in FIG. 5, the server information management DB 114 stores therein an OS 114 b, a template 114 c, a use 114 d, an operation record (last check date) 114 e, an operating rate 114 f, and MW information 114 g, in association with a server 114 a. The server information management DB 114 also stores therein a last patch application date 1141, an applied patch 114 m, and a deleted patch 114 n, in association with the server 114 a (i.e., server information collection unit 121 monitors patches, or “modifications” applied to each virtual server having “characteristics” including OS 114 b, template 114 c, use 114 d, and MW information 114g). [0004], Line 1: A user selects a patch to be applied (i.e., patched are applied in response to “user action”));
program instructions to determine that a particular modification has been made to more than a threshold number of the deployed VMs in the group of deployed VMs ([0065], Lines 1-4: When more than one of the other virtual servers 2 has been selected (i.e., selected virtual servers 2 are the “same” or in other words, have the same characteristics. See [0060, Lines 9-13 below), the patch extraction unit 123 selects patches applied in common to the other virtual servers 2 among respective patches applied thereto (i.e., determining patches applied in common to more than one deployed virtual machine represents a determination of patches, or modifications that have been made to a threshold number (all) of virtual machines));
program instructions to determine techniques used to implement the particular modification to the deployed VMs in the group of deployed VMs ([0042], Lines 1-3: Referring back to FIG. 1, the media library 112 manages the patches themselves and the scripts used for applying the patches as respective sets (i.e., scripts (“techniques” according to [0069] of the specification) are identified and used to automatically apply selected patches));
program instructions to generate a new automated action to modify other deployed VMs having the particular characteristics in response to the determining that the particular modification has been mode to more than the threshold number of the deployed VMs in the group of deployed VMs, wherein the new automated action includes the determined techniques used to implement the particular modification ([0060], Lines 9-13: With reference to the server information management DB14, the patch extraction unit 123 selects other virtual servers 2 that are the same as the deployed virtual server 2 in terms of the identification name of the template, the OS, the use, and a configuration of the MW (i.e., the deployed virtual server has the same characteristics (template, OS, use, and MW configuration) as the other virtual servers). [0065], Lines 1-4: When more than one of the other virtual servers 2 has been selected, the patch extraction unit 123 selects patches applied in common to the other virtual servers 2 among respective patches applied thereto. [0069], Lines 1-3: The patch application unit 124 applies the optimal patches to the deployed virtual server 2 (i.e., application of a patch represents an “automated action” that executes a script to retrieve and apply or “implement” a selected patch to a deployed virtual server having the same characteristics as other deployed virtual servers)); and
program instructions to store the automated action in a catalog of automated actions ([0065], Lines 13-15: The patch extraction unit stores the extracted patches to be applied in the optimal patch list data 116 (i.e., “catalog” of patches and scripts made to a threshold number of VMs that is extracted from the patches and scripts of the media library 112))…
wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory ([0151], Lines 1-3: The various processes described in the embodiment above can be carried out by executing a prepared program on a computer. .

While Nagai stores patch application scripts in a catalog, Nagai does not explicitly disclose:
wherein automated actions in the catalog of automated actions, including the new automated action, are each selectable to implement automated tasks by one of the other deployed VMs having the particular characteristics; and
program instructions to test the new automated action to ensure that implementing the automated action results in a desired outcome;

However, in analogous art, Sieffert teaches:
wherein automated actions in the catalog of automated actions, including the new automated action, are each selectable to implement automated tasks by one of the other deployed VMs having the particular characteristics ([0085], Lines 11-18: Below General Configuration information 306 is a list (i.e., “catalog”) of available updates 308 (i.e., each available update corresponds to an “automated action” that implements the corresponding update) to the selected virtual machine(s). Here, the virtual machine runs the 64-bit version of the Windows ® 7 operating system and presents a list of 17 updates. The user selects the desired update(s) for including in this job (i.e., each update in the list corresponds to an “automated action” that implements the selected update) and selects a schedule job button 310 to schedule the job to be performed at the specified start date/time); and
program instructions to test the new automated action to ensure that implementing the automated action results in a desired outcome ([0079], Lines 1-12: Aspects described herein can additionally verify (i.e., “test”) that updates are correctly installed by parsing guest virtual machine configuration information…The locations used to determine guest virtual machine patch level(s) may be checked again in order to verify that an update has been correctly installed into a system. The back-end can then update the job status in the database so that it can be reported to the user via the front-end. If an update was not installed correctly, an alert may be generated in the job status and the user may be i.e., verification is a “test” of whether implementing an update job, representing an “automated action”, has resulted in the desired outcome of installing the update correctly)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date combine Sieffert’s teaching of storing and testing automated actions to implemented selected updates to deployed virtual machines in a list or catalog, with Nagai’s teaching of implementing selected patches or updates to deployed virtual machines, to realize, with a reasonable expectation of success, a system that determines patches or updates to apply to virtual machines having a similar configuration, as in Nagai, and enables a user to select certain patches or updates to apply, as in Sieffert. One of ordinary skill would have been motivated to make this combination to realize the improvement of enabling a user to more easily select which updates to apply by generating a list or catalog.

Regarding claim 16, Nagai further teaches:
the determining the techniques used to implement the particular modification to the deployed VMs in the group of deployed VMs comprises analyzing actions for relevance to prior action, creating paths between different actions, and separating unrelated action paths ([0042], Lines 1-18: Referring back to FIG. 1, the media library 112 manages the patches themselves and scripts used for applying the patches as respective sets…the media library 112 stores therein correction files and application scripts in a mutually corresponding manner on a patch-by-patch basis, Each of the correction files represents a storage location where the patch itself exists. Each of the application scripts represents a storage location where the script used for applying the patch exists. As an example, the correction file and the application script of Patch A are stored under “/Patch/OS/XXXX/Patch A.” In other words, the storage location of the correction file and the application script for each patch corresponds to the patch storage location 111f of the patch management DB 111 (i.e., determining optimal patches comprises identifying applicable, or “relevant” patches stored in the database that have previously been performed (prior), and accessing the patches and scripts using applicable file paths, or “links”, that identify the different patches and scripts, while disregarding file paths that are not applicable)).

Regarding claim 17, Nagai further teaches:
program instructions to group user actions, and tag the user actions with fields ([0040], Lines 1-8: The patch management DB 111 manages information on patches released by vendors of the OSs and the MW in association with products and versions thereof…the patch management DB 111 stores therein a patch 111a, a product 111b, a type 111c (i.e., patches are tagged and grouped according at least to “type” such as “Security”. See also [0041])).  

Claims 2, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai, in view of Sieffert, as applied to claim 1 above, and in further view of Bolte et al. Pub. No.: US 2014/0137114 A1 (hereafter “Bolte”).

Bolte was cited in the previous PTO-892 dated 12 July 2021.

Regarding claim 2, Nagai further teaches:
the monitoring or the determining the techniques used to implement the modifications includes accessing internal and external sources including at least one of the group consisting of: activity logs ([0055], Lines 1-5: The use 114d represents the use of the server 114a. For example, the use 114d is stored to be “Web” when the server 114a is used as a web server, “application (AP” when the server 114a is used as an application server, or “Database (DB)” when the server 114a is used as a database server (i.e., server information management DB 114 acts as an “activity log” that stores the “activities” that the virtual server is used for))...

While Nagai implements modifications to virtual machines based on the activities of the virtual machines, the combination of Nagai and Sieffert does not explicitly disclose:
the monitoring or the determining the techniques used to implement the modifications includes accessing internal and external sources including at least one of the group consisting of…RSS feeds;


the monitoring or the determining the techniques used to implement the modifications includes accessing internal and external sources including at least one of the group consisting of…RSS feeds ([0004], Lines 1-7: The method comprises automatically retrieving feed data from a server providing information on an application of the one or more applications…The feed data may be a file of a plurality of types and/or in any arbitrary form. For example, the feed data may comprise an RSS feed file. [0005], Lines 1-3: The method further comprises evaluating the content of the feed file for determining data indicative of an update in the application. [0006], Lines 1-7: The method further comprises, in response to a determination that the data is indicative of the update in the application, extracting from the feed file descriptive data of the application and determining installation data for installing the application in the system. For example, the installation data may indicate additional instructions to the installation instructions of the application before update. [0009], Lines 1-4: The method further comprises creating for each virtual machine skeleton of the set of virtual machine skeletons a virtual machine template using the descriptive data, the installation data and the virtual machine skeleton (i.e., determining instructions, or “techniques” used to update a virtual machine (template) from a data feed such as an RSS feed file, or any arbitrary data feed));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bolte’s teaching of using a data feed such as RSS to determine instructions or techniques used to install updates within virtual machines, with the combination of Nagai and Sieffert’s teaching of installing updates within deployed virtual machines using determined techniques to realize, with a reasonable expectation of success, a system that retrieving and analyzing data feeds such as RSS, as in Bolte, to determine the scripts and instructions necessary to implement patches/updates to deployed virtual machines, as in Nagai. One of ordinary skill would have been motivated to make this combination to realize the improvement of determining correct and proper installation scripts and instructions for patching/updating virtual machines from an external data source.


the monitoring or the determining the techniques used to implement the modifications includes accessing internal and external sources including at least one of the group consisting of:…blogs;…press releases; and social media pages;

However, it would have been obvious to one of ordinary skill in the art before the effective filing date to understand that retrieving and analyzing an RSS feed allows the system of Bolte to subscribe to, and retrieve techniques used to implement updates to virtual machines from websites and blogs, which can be used by companies for press releases, and further, since blogs are a type of social media, from social media pages. For example, Knapp (Blogging Basics 101, “What is RSS and How Do I Use It?.” “https://www.bloggingbasics101.com/what-is-rss/” (14 November 2013)) discloses “RSS allows you to subscribe to a blog or website and have any new published information sent to you so you don’t have to go looking for it.” Therefore, by retrieving installation techniques from an RSS feed, the system of Bolte is retrieving installation techniques from the blogs or websites that the system is subscribed too. Blogs can be web pages used as press releases by companies to announce new versions or updates to virtualization technologies (for example, on 28 September 2015, Vmware detailed installation and upgrade techniques to vSphere 6.0 update 1 on their blog, accessible at https://blogs.vmware.com/vsphere/2015/09/updating-vcenter-server-appliance-6-0-to-update-1.html). Blogs are further classified as a type of social media (see for example, “The 6 Types of Social Media”, accessible on 23 March 2014 at https://seopressor.com/social-media-marketing/types-of-social-media/). Therefore, by retrieving installation techniques from an RSS feed of subscribed blogs, the system of Bolte retrieves installation techniques from press releases as well as social media pages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have understood that retrieving and analyzing an RSS feed allows the system of Bolte to subscribe to, and retrieve techniques used to implement updates to virtual machines from websites and blogs, which can be used by companies for press releases, and further, since blogs are a type of social media, from social the monitoring or the determining the techniques used to implement the modifications includes accessing internal and external sources including at least one of the group consisting of:…blogs;…press releases; and social media pages.

Regarding claim 19, Nagai further teaches:
the monitoring of user actions comprises monitoring one or more of the group consisting of: scripts ([0042], Lines 1-3: The media library 112 manages the patches themselves and scripts used for applying the patches (i.e., user actions to select and apply patches using scripts are monitored)), installer ([0069], Lines 1-8: The patch application unit 124 (i.e., “installer”) applies the optimal patches to the deployed virtual server 2…the patch application unit 124 applies the optimal patch 116f to the virtual server 2 deployed by the virtual server deployment unit 122, via the agent (i.e., user actions to select and apply patches using the patch application unit are monitored)).

While Nagai teaches monitoring scripts and installers used to apply user selected patches, the combination of Nagai and Sieffert does not explicitly disclose:
monitoring…rich site summary (RSS) feeds.

However, in analogous art, Bolte teaches
monitoring…rich site summary (RSS) feeds ([0004], Lines 1-7: The method comprises automatically retrieving feed data from a server providing information on an application of the one or more applications…The feed data may be a file of a plurality of types and/or in any arbitrary form. For example, the feed data may comprise an RSS feed file. [0005], Lines 1-3: The method further comprises evaluating the content of the feed file for determining data indicative of an update in the application. [0006], Lines 1-7: The method further comprises, in response to a determination that the data is indicative of the update in the application, extracting from the feed file descriptive data of the application and determining installation data for installing the application in the system. For example, the installation data may indicate additional instructions to the installation instructions of the application before update. [0009], Lines 1-4: i.e., data to select and apply patches are retrieved from a “monitored” RSS feed));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bolte’s teaching of monitoring a data feed such as RSS to determine instructions or techniques used to install updates within virtual machines, with the combination of Nagai and Sieffert’s teaching of monitoring scripts and installers used to install updates, to realize, with a reasonable expectation of success, a system that retrieves and monitors data feeds such as RSS, as in Bolte, to determine the scripts and instructions necessary to implement patches/updates to deployed virtual machines, as in Nagai. A person having ordinary skill would have been motivated to make this combination to realize the improvement of determining correct and proper installation scripts and instructions for patching/updating virtual machines from an external data source.

Claims 11, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai, in view of Sieffert, as applied to claim 1 above, and in further view of Frank Pub. No.: US 2010/0257523 A1 (hereafter “Frank”, cited above).

Frank was cited in the PTO-892 dated 12 July 2021.

Regarding claim 11, while Nagai teaches determining modifications made to a threshold number of VMs, the combination of Nagai and Sieffert does not explicitly disclose:
program instructions to determine that another particular modification has been made to more than the threshold number of the deployed VMs in the group of deployed VMs, wherein the other particular modification is a removal of another automated action by users; and 
program instructions to remove the other automated action from the catalog of automated actions in response to the determining that the other particular modification has been made to more than the threshold number of the deployed VMS in the group of deployed VMs.  

However, in analogous art, Frank teaches:
program instructions to determine that another particular modification has been made to more than the threshold number of the deployed VMs in the group of deployed VMs ([0041], Lines 1-4: At block 304, processing logic identifies image modification for one or more VMs. Processing logic may identify the image modification in real-time (e.g., when receiving a request to modify an image of one or more VMs) (i.e., real-time modifications represent modification activity of a group of one or more VMs)), wherein the other particular modification is a removal of another automated action by users; and 
program instructions to remove the other automated action from the catalog of automated actions in response to the determining that the other particular modification has been made to more than the threshold number of the deployed VMS in the group of deployed VMs ([0033], Lines 1-7: The dedup module 204 updates the base VM image (i.e., “catalog of automated actions”) with changes that are common to all the VMs and adds VM-specific data to incremental images of respective VMs. Common changes may include, for example, a software patch for guest operating systems or applications of the VMs, addition of an application from the VMs, removal of an application from the VMs. [0048], Lines 1-3: The base VM image is updated when images of a substantial number of VMs (but not all VMs) are modified (i.e., when modifications to a significant, or “threshold” number of VM images are made, modifications are made to the base VM. When an application is removed from a significant number of VM images, the base image is updated to remove the automated action that installs the application. Further, the modification to the base image is considered a “notification” of the removal of the application sent to the base image)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Frank’s teaching of monitoring modifications made to real-time virtual machines and generating an automated action that propagates the modifications to other virtual machines including a removal of an action, with the combination of Nagai and Sieffert’s teaching of making modifications to virtual machines, to realize, with a reasonable expectation of success, a system determines modifications made to deployed virtual machines, as in Nagai, and performs modifications 

Regarding claim 14, while Nagai teaches modification of virtual machines, the combination of Nagai and Sieffert does not explicitly disclose:
the particular modification comprises adding a software application. 

However, in analogous art, Frank teaches:
the particular modification comprises adding a software application ([0033], Lines 1-6: The dedup module 204 updates the base VM image (i.e., “catalog of automated actions”) with changes that are common to all the VMs and adds VM-specific data to incremental images of respective VMs. Common changes may include, for example…addition of an application to the VMs of an application from the VMs. [0048], Lines 1-3: The base VM image is updated when images of a substantial number of VMs (but not all VMs) are modified (i.e., when an application is added to a substantial number of VMs, the application is added to the base VM)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Frank’s teaching of monitoring modifications made to real-time virtual machines and generating an automated action that propagates the modifications to other virtual machines including adding an application, with the combination of Nagai and Sieffert’s teaching of making modifications to virtual machines, to realize, with a reasonable expectation of success, a system determines modifications made to deployed virtual machines, as in Nagai, and performs modifications that involve adding an application to a base virtual machine that has been added to a significant number of virtual machines, as in Frank. A person of ordinary skill would have been motivated to make this combination to realize a cheaper, more efficient way to maintain virtual machine images and modifications (Frank [0003]).

Regarding claim 15, while Nagai teaches modification of virtual machines, the combination of Nagai and Sieffert does not explicitly disclose:
the particular modification comprises removing a software application.  

	However, in analogous art, Frank teaches:
the particular modification comprises removing a software application ([0033], Lines 1-7: The dedup module 204 updates the base VM image (i.e., “catalog of automated actions”) with changes that are common to all the VMs and adds VM-specific data to incremental images of respective VMs. Common changes may include, for example…removal of an application from the VMs. [0048], Lines 1-3: The base VM image is updated when images of a substantial number of VMs (but not all VMs) are modified (i.e., when an application is removed from a substantial number of VMs, the application is removed from the base VM))

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Frank’s teaching of monitoring modifications made to real-time virtual machines and generating an automated action that propagates the modifications to other virtual machines including removing an application, with the combination of Nagai and Sieffert’s teaching of making modifications to virtual machines, to realize, with a reasonable expectation of success, a system determines modifications made to deployed virtual machines, as in Nagai, and performs modifications that involve removing an application from a base virtual machine that has been removed from a significant number of virtual machines, as in Frank. A person of ordinary skill would have been motivated to make this combination to realize a cheaper, more efficient way to maintain virtual machine images and modifications (Frank [0003]).

Regarding claim 20, Nagai further teaches:
program instructions to dynamically update the catalog of automated actions based on continued monitoring of user actions ([0048], Lines 1-11: The server information collection unit 121 i.e., by periodically collecting the patch information, server information collection unit “continually monitors” user actions that install patches, to identify “patches that have been added to deleted after the previous collection” (see [0052]) to thereby “dynamically update” an optimal patch list of extracted patches to be applied (see [0065]))).

While Nagai teaches dynamically modifying a catalog of automated actions, the combination of Nagai, and Sieffert does not explicitly disclose:
dynamically update the catalog of automated actions based on continued monitoring of user actions, wherein the dynamically updating the catalog comprises automatically removing an automated action for a service from the catalog of automated actions based on determining that another modification has been made to more than a threshold number of the deployed VMs in the group of deployed VMs.

However, in analogous art, Frank teaches:
dynamically update the catalog of automated actions based on continued monitoring of user actions, wherein the dynamically updating the catalog comprises automatically removing an automated action for a service from the catalog of automated actions based on determining that another modification has been made to more than a threshold number of the deployed VMs in the group of deployed VMs (([0033], Lines 1-7: The dedup module 204 updates the base VM image (i.e., “catalog of automated actions”) with changes that are common to all the VMs and adds VM-specific data to incremental images of respective VMs. Common changes may include, for example…removal of an application from the VMs. [0048], Lines 1-3: The base VM image is updated when images of a substantial number of VMs (but not all VMs) are modified (i.e., when an application is removed from a substantial number of VMs, the application is removed from the base VM))).

. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai, in view of Sieffert, as applied to claim 1 above, and in further view of Arrance et al. Patent No.: US 8,458,700 B1 (hereafter “Arrance”).

Arrance was cited in the previous PTO-892 dated 

Regarding claim 18, while Sieffert tests automated actions to determine if they result in desired modifications, the combination of Nagai and Sieffert does not explicitly disclose:
program instructions to discard or modify the new automated action in response to a failed test. 

However, in analogous art, Arrance teaches:
program instructions to discard or modify the new automated action in response to a failed test (Column 1, Line 62-Column 2, Line 15: The software development team may desire a test environment that mimics the customer’s computing environment, with which to test the software system…The software development team may initialize, test, modify, remove, and/or reinitialize one or more virtual machines in the test environment…If something goes wrong (e.g., an unrecoverable crash) or undesired modifications are made to a virtual machine (e.g., desired programming code is accidentally i.e., the test environment tests the modifications to, and the actions used to modify the virtual machine, and remove or discard actions that perform modifications that cause crashes or undesired effects)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Arrance’s teaching of and removing modifications that fail a test, with the combination of Nagai and Sieffert’s teaching of testing modifications on virtual machines to realize, with a reasonable expectation of success, a system that tests modifications to virtual machines, as in Sieffert, to identify modifications that fail and which should be discarded, as in Arrance. A person having ordinary skill would have been motivated to make this combination so that modifications can be tested without adversely affecting other operations and virtual machines if something goes wrong (Arrance Column 2, Lines 5-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spinks et al. Pub. No.: US 2017/0003994 A1 discloses remotely customizing VMs using a catalog of applications available for download and installation provided to an administrator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL W AYERS/             Examiner, Art Unit 2195